[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-2006

                   CHAMPION PRODUCTS INC.,

                     Plaintiff, Appellee,

                              v.

               ARTINE ASDOURIAN, ETC., ET AL.,

                    Defendants, Appellees.
                                         

          BENTON SILVER, d/b/a Variety Wholesalers,
                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]                                                                

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Boudin, Circuit Judge.                                                       

                                         

Steven R. Whitman on brief for appellant.                             
Mark  Schonfeld, Nicholas  J. Psyhogeos,  and Sherburne,  Powers &                                                                              
Needham, P.C. on brief for appellee Champion Products Inc.                     

                                         

                      December 16, 1997
                                         

     Per Curiam.   We have reviewed the record  on appeal and                           

the  submissions of  the parties.    Appellant Benton  Silver

("Silver") conceded liability under the Lanham Act, 15 U.S.C.

   1051 et  seq., and now challenges  the court's calculation                            

of damages and attorney's fees against him.  We find no abuse

of discretion in the calculation of damages.  See 15 U.S.C.                                                               

1117(a).    Where  an  award   based  on  profits  would   be

inadequate, "the court  may in its discretion  enter judgment

for such sum as the court shall find to be just, according to

the circumstances of  the case."  15 U.S.C.   1117(a).  Where

a  defendant  has  acted  fraudulently  and/or  "palmed  off"

inferior goods,  the court  may  assess damages  based on  an

unjust  enrichment   or  deterrence  theory.     Aktiebolaget                                                                         

Electrolux v. Armatron  Int'l, Inc., 999 F.2d 1,  5 (1st Cir.                                               

1993).

     We also review cost and attorney's fees awards for abuse

of  discretion.       Volkswagenwerk   Aktiengesellschaft  v.                                                                         

Wheeler, 814  F.2d 812, 821  (1st Cir. 1987).   The affidavit                   

and  documentation supporting the request for attorney's fees

here provided no detailed,  contemporaneous time records,  as

required by Grendel's Den, Inc.  v. Larkin, 749 F.2d 945, 952                                                      

(1st Cir. 1984).  Since we have not applied the Grendel's Den                                                                         

standard in any previous Lanham  Act case, we will not reduce

or disallow the fee award, as that case recommends.  Instead,

we remand to the district court, with instructions to provide

                             -2-

plaintiff an opportunity  to submit detailed, contemporaneous

time   records.     To   the  extent   possible,  plaintiff's

submissions  should  identify  attorney  time expended  while

pursuing the claim against Silver.  Silver should be given an

opportunity to respond to plaintiff's submissions.

     Affirmed  in part,  vacated in  part,  and remanded  for                                                                         

further proceedings consistent with this opinion.                                                             

                             -3-